Citation Nr: 1036179	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-05 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include severe depressive disorder and posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision by the RO.  

In October 2006, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  

The Board, inter alia, remanded the case to the RO in August 2007 
for additional development of the record.  

The purpose of the August 2007 remand was to obtain information 
from the United States Army and Joint Services Records Research 
Center (JSRRC), and to schedule the Veteran for a VA examination.  

All of the actions previously sought by the Board through its 
prior development request appear to have been substantially 
completed as directed, and it is of note that the Veteran does 
not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  

VA's duty to assist is met; thus, it is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

Of preliminary importance, the Board is cognizant of the recent 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In Clemons, the Court found that the Board erred in not 
considering the scope of the Veteran's claim of service 
connection for PTSD as including any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record (in 
that case, diagnoses of anxiety disorder and schizoid disorder).  

In light of Clemons, and based on the medical evidence of record, 
the Board has recharacterized the Veteran's claim as one of 
service connection for an innocently acquired psychiatric 
disorder, to include severe depressive disorder, and PTSD.  

In October 2009, the Veteran's representative submitted written 
statements directly for the Board's consideration.  The Veteran's 
representative supplied a waiver of his right to have this 
evidence initially considered by the RO along with these 
statements.  The Board accepts this evidence for inclusion in the 
record.  See 38 C.F.R. § 20.1304 (2009).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.  

2.  The currently demonstrated PTSD is shown to be due to the 
identified stressors of the Veteran's period of active duty.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include severe depressive 
disorder and PTSD, was incurred as a result of service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009); 75 
Fed. Reg. 39,852 (July 13, 2010).    




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duties to notify and to assist 
claimants in the development of their claims.  VA regulations for 
the implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate this claim has been 
accomplished.  


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current disability, 
(2) medical or lay evidence of in-service incurrence or 
aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service injury and the present disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  

If the Veteran did not engage in combat with the enemy, or if the 
claimed stressors are not related to combat, the veteran's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and those stressors must be corroborated 
by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  

The service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).    

VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in 
certain circumstances, the evidentiary standard for establishing 
the in-service stressor required for PTSD claims.  

Service connection for PTSD may now be granted if the evidence 
demonstrates (1) a current diagnosis of PTSD (rendered by an 
examiner specified by the regulation); (2) an in-service stressor 
consistent with the places, types, and circumstances of service 
(satisfactorily established by lay testimony) that has been 
medically related to the Veteran's fear of hostile military or 
terrorist activity by a VA psychiatrist or psychologist, or one 
contracted with by VA; and (3) evidence that the Veteran's PTSD 
symptoms have been medically related to the in-service stressor 
by a VA psychiatrist or psychologist, or one contracted with by 
VA.  Stressor Determinations for Posttraumatic Stress Disorder, 
75 Fed. Reg. 39,852 (July 13, 2010).  

If the evidence establishes that the Veteran engaged in combat 
and the claimed stressor is related to combat, the Veteran's lay 
testimony alone is sufficient to establish the occurrence of the 
alleged stressor when the allegation is consistent with the facts 
and circumstances of his service.  Id.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that he has a current diagnosis of PTSD as a 
result of various in-service stressors.  Specifically, he asserts 
that while serving with the B company of the 9th Engineer 
Battalion with the US Marine Corps, in July and August 1970, he 
was assigned the duty of conducting daily mine sweeps to maintain 
road clearance, witnessed a dead Vietnamese girl's body be abused 
by other soldiers and confronted the men who did so, witnessed 
Marines molest a young girl and watched as her father get 
assaulted when he protested, witnessed a Vietnamese man be abused 
by some of the Marines he was working with on a project to 
rebuild a bridge and confronted them at gunpoint, encountered a 
young girl whose legs were blown off after her village was hit, 
encountered a deformed Vietnamese woman whom he provided 
assistance to and later discovered her dead on the side of a 
road, and guarded a Colonel aboard a helicopter with 4 or 5 other 
men.  These assertions are supported by oral testimony provided 
by the Veteran and his representative in his hearing, which 
corroborate his reported symptomatology and alleged stressors.  

The service personnel records indicate that the Veteran's 
military occupational specialty (MOS) was that of a carpenter.  
Moreover, Marine Corps Unit records confirm that the 9th Engineer 
Battalion participated in clearing minefields.  

In conjunction with the current appeal, the Veteran underwent a 
VA psychiatric examination in September 2009.  Here the examiner 
noted that it was not clear from review of the claims folder that 
some of the Veteran's reported stressors were verified; however, 
the examiner found that the Veteran presented as a credible 
informant and reported being traumatized by a number of 
atrocities known to be common in the Vietnam War.  The examiner 
opined that, based on clinical examination, it was inferred that 
it was more likely than not that the Veteran did in fact 
experience his reported stressor events with the resulting effect 
of PTSD symptoms.  The examiner observed that the Veteran was 
found to meet all diagnostic criteria for PTSD, and that there 
was a verified military-related stressor with trauma re-
experience symptoms associated with that trauma.  The examiner 
indicated that the Veteran attempts to avoid things that remind 
him of his traumatic experiences in Vietnam, that he is 
emotionally numb and walled off from others, and that he 
experiences arousal symptoms consistent with PTSD, and often 
specifically reactive to Vietnam trauma memories.  The examiner 
noted that the Veteran experiences subjective distress and both 
occupational and social impairment associated with these 
symptoms.  

The Veteran was diagnosed with PTSD, chronic, severe, and with 
depressive disorder, not otherwise specified, secondary to PTSD.  
The examiner noted that prior to military trauma exposure, 
psychosocial and developmental history was without evidence of 
significant pre-military behavioral/adjustment problems or 
psychiatric symptoms/treatment.  The examiner indicated that 
there were no pre-military traumatic stressors that resulted in 
pre-military development of PTSD symptoms. The examiner noted 
that the Veteran was exposed to traumatic stressors in Vietnam, 
with symptoms of PTSD developing after his return from the war 
and worsening significantly over the past 20 years.  The examiner 
indicated that there were no reported/described periods of full 
remission since the symptom onset, and that the Veteran now often 
re-experiences trauma with associate avoidance/numbing and 
arousal symptoms that have caused seriously impaired functioning, 
occupationally and socially, to include in marital relationship, 
and  in mood and capacity for affect regulation.  

The examiner opined that the Veteran was found to meet all 
diagnostic criteria for PTSD, and that there was verified 
military-related stressors, with trauma re-experience symptoms 
associated with that trauma.  The examiner concluded that there 
were no traumatic stressors either prior to Vietnam trauma 
exposure or after Vietnam trauma exposure, and that neither was 
there any other mental health condition that might account for 
the Veteran's PTSD symptoms.  

The newly-promulgated regulation 38 C.F.R. § 3.304(f)(3) applies 
in this case as there is a current diagnosis of PTSD, credible 
evidence of a stressor related to fear of hostile military or 
terrorist activity, and confirmation from a VA psychiatrist or 
psychologist that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor.  In view of this, there is sufficient 
evidence of record to support the claim, and service connection 
for an acquired psychiatric disorder, to include severe 
depressive disorder and PTSD, is granted


ORDER

Service connection for an acquired psychiatric disorder, to 
include severe depressive disorder and PTSD, is granted.  


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


